                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

DAVID MEYERS,                                    )
                                                 )
                   Plaintiff,                    )      Case No. 7:18CV00379
                                                 )
v.                                               )             OPINION
                                                 )
HAROLD CLARKE, ET AL.,                           )      By: James P. Jones
                                                 )      United States District Judge
                  Defendants.                    )

      David Meyers, Pro Se Plaintiff.

      Portions of this civil rights action under 42 U.S.C. § 1983, filed pro se by state

inmate David Meyers, were remanded by the court of appeals for further

proceedings. After review of the record, I conclude that the remaining portions of

the case must be summarily dismissed.

      In August of 2018, I dismissed the case without prejudice because I found that

many claims were duplicative of issues Meyers was litigating in another pending

case and that as to recent events, he had not yet had time to exhaust available

administrative remedies as required under 42 U.S.C. § 1997e(a) before filing his

lawsuit. Meyers appealed. The court of appeals consolidated for appeal three of

Meyers’s cases. Ultimately, the Court rejected Meyers’ appeal issues in all three

cases with the exception of one set of issues in this case, namely, claims concerning
alleged events that occurred on July 19 and 20, 2018. Meyers signed and dated his

§ 1983 Complaint on July 28, 2018. The court of appeals noted:

      There is nothing in the record concerning the inner workings of the
      Virginia Department of Corrections’ grievance procedure or in Meyers’
      complaint that shows with certainty that Meyers could not have
      exhausted administrative remedies in eight days. Because it is not
      apparent on the face of the complaint that Meyers did not exhaust
      administrative remedies, we must vacate that portion of the district
      court’s order and remand for further proceedings.

Meyers v. Clarke, 767 F. App’x 437, 440 (4th Cir. 2019) (unpublished). The case is

now reinstated to the docket in this court and is ready for review of the claims

concerning events on July 19 and 20, 2018. See 28 U.S.C. §§ 1915(e)(2) (requiring

court to dismiss complaint upon finding that it is frivolous or malicious, or that it

fails to state a claim upon which relief can be granted.

      At that time Meyers signed his Complaint on July 28, 2018, he was confined

in the protective custody unit (“PCU”) at Red Onion State Prison (“Red Onion”), a

prison facility operated by the Virginia Department of Corrections (“VDOC”). The

caption of the Complaint names the following VDOC officials as defendants:

Director Harold Clarke, Deputy Director A. Robinson, Chief of DOC-SIU Paul

Haymes, Walter Swiney, Henry Ponton, Regional Administrator Marcus Elam, A.

Galihar, Investigator J. Fannin, Investigator J.D. Bentley, J. King, J. Kiser, J. Artrip,

and Keith Dawkins.




                                           -2-
      According to Meyers,1 on the evening of July 19, 2018, Sergeants Deel and

Sotherby, Officers Stanley and Rose, and a third officer “that looked like Officer

Duncan” (“Officer D”) removed Meyers from his cell. Compl. 9, ECF No. 1. They

told him that he “had to get up out [of his] wheelchair and walk and climb up on the

anal scan machine.” Id. Meyers told them that because of many past injuries, he

was unable to stand and walk. Officer D stated, “Yeah I sexual [sic] assaulted you,

and when I take you to D3-Lock up, I’m going to strap you down and make you suck

my dick.” Id. In D3, the officers placed Meyers in a cell. Lieutenant Messer began

yelling at him, getting spit in Meyers’ face and mouth.

      The officers then took Meyers to D1 Pod. Rose refused his request to make a

phone call to the sexual abuse hotline about Officer D’s threat. Messer and the other

officers pushed Meyers in his wheelchair to within two feet of the anal scan machine

and ordered him to get up and walk to it. Sotherby and a blonde officer “barely

assisted holding [Meyers] up from falling” and his knees “struck the cement

shattering [his] knee caps.” Id. at 10. As the officers dragged Meyers to the

machine, his boxers “slid down [his] thighs exposing [his] naked buttocks and anus

to the dangerous sex offenders standing in the pod and in their cell door windows.”

Id. Meyers felt officers’ fingers pressing the sides of his buttocks. The officers



      1
          The summary of events that follows is taken from Meyers’s Complaint, stated in
the light most favorable to him, and is not intended to be a finding of facts.
                                          -3-
“scraped [his] legs badly on the metal” of the machine’s bottom step, and they

“thrusted [him] into the seat rim fracturing [his] right ribs and injuring [his]

shoulders.” Id. After the scan, Messer refused Meyers’ request to be taken to the

medical unit.

      On July 20, 2018, M. Counts conducted a hearing on a disciplinary charge

placed against Meyers.2 Counts told Counselor B. Stallard not to report to the

medical unit that Meyers’s “ribs were fractured” and not to allow [him] to report to

the hotline about Officer D’s threat of sexual assault. Id. at 10-11. One of these

officers “taunted [Meyers] about all the witnesses that she obstructed from giving

statements.” Id. at 11. As relief in this action, Meyers seeks compensatory and

punitive damages.

      After review of the complaint, I conclude that Meyers has failed to state any

actionable claim against the defendants he has named. Defendants Clarke and

Ponton are mentioned only in the caption of the Complaint, which does not allege

any action either of them undertook in violation of Meyers’ rights. “Where a

complaint alleges no specific act or conduct on the part of the defendant and the



      2
          The Complaint in this case does not mention July 20, 2018. In one of the two
other cases considered in the consolidated appeal, however, Meyers’ Complaint describes
the disciplinary hearing incident as having occurred on July 20, 2018. Meyers v. Clarke,
No. 7:18CV00371, ECF No. 1. Because the Complaint in that case was signed on July 20,
2018, the court of appeals affirmed its dismissal under 42 U.S.C. § 1997e(a) as
unexhausted. Meyers v. Clarke, 767 F. App’x at 440.
                                          -4-
complaint is silent as to the defendant except for his name appearing in the caption,

the complaint is properly dismissed, even under the liberal construction to be given

pro se complaints.” Lewis-Bey v. Wilson, No. 3:17CV763, 2019 WL 4889261, at *3

(E.D. Va. Oct. 3, 2019) (quoting Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir.

1974)).

      Meyers’ Complaint mentions the other named defendants in the text of his

Complaint, primarily in connection with other past incidents it describes that are not

before me now. Meyers alleges that several defendants “were enforcing the sexual

abuses, attempted murders on me.” Compl. 6, ECF No. 1. He asserts that Swiney,

Galihar, Kiser and Artrip “had the officers placed in the D1 Pod, to make sexual

harassment toward” Meyers and that they and unnamed others “have been enforcing

the sexual abuses attempted murders, death threats, racketeering [his] funds from

[his] account thru PREA revenge and retaliation disciplinary hearings.” Id. at 7.

Meyers does not state facts showing that any of the named defendants personally

ordered or participated in the events of July 19 and 20, 2018, however.

      Under 42 U.S.C. § 1983, government officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior.

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).         “Because vicarious liability is

inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each Government-

official defendant, through the official’s own individual actions, has violated the


                                         -5-
Constitution.” Id. Meyers fails to plead specific actions by the named defendants

related to the alleged violations that remain before me. Therefore, I will summarily

dismiss this case without prejudice under § 1915(e)(2)(b) for failure to state a claim

upon which relief could be granted.

       Because Meyers is proceeding pro se, I could allow him to amend his

Complaint to name as defendants the individuals mentioned in his description of

events on July 19 and 20, 2018. See Gordon v. Leeke, 574 F.2d 1147 (4th Cir. 1978)

(finding court should allow inmate plaintiff to amend his potentially meritorious

claim to identify proper defendant). I find no justification for allowing Meyers to

amend, however, because I cannot find that he could proceed with this case even if

I did so.

       Meyers has requested to proceed in forma pauperis (“IFP”) under 28 U.S.C.

§ 1915(b). This section requires all prisoner litigants filing federal civil actions to

pay filing fees in full, either through prepayment or through installments to be

withheld from his inmate trust account. Section 1915(g) denies the installment

payment method of IFP to prisoners who have “three strikes” –– those prisoners who

have had three or more previous cases or appeals dismissed as frivolous, malicious,

or for failure to state a claim — unless the three-striker inmate shows “imminent

danger of serious physical injury.” § 1915(g).




                                          -6-
       The court of appeals held in this case, “It is undisputed that Meyers has had,

on at least three occasions, an action or appeal dismissed on the grounds that it was

frivolous, malicious, or failed to state a claim.” Meyers v. Clarke, 767 F. App’x at

438.   He also has not prepaid the $400 in filing costs for this civil action.

Accordingly, as a three-striker inmate, Meyers cannot proceed with the case unless

he has shown “imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

       This imminent danger ‘“exception focuses on the risk that the conduct

complained of threatens continuing or future injury, not whether the inmate deserves

a remedy for past misconduct.’” Johnson v. Warner, 200 F. App’x 270, 272 (4th

Cir. 2006) (quoting Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003)). Courts

have also held that the “imminent danger” exception to § 1915(g)’s three strikes rule

must be construed narrowly and applied only “for genuine emergencies,” where

“time is pressing” and “a threat . . . is real and proximate” to the alleged official

misconduct. See, e.g., Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002).

       Vague, speculative, or conclusory allegations are insufficient to invoke
       the exception of § 1915(g); rather, the inmate must make “specific fact
       allegations of ongoing serious physical injury, or of a pattern of
       misconduct evidencing the likelihood of imminent serious physical
       injury.”

Johnson, 200 F. App’x at 272 (quoting Martin, 319 F.3d at 1050).

       Meyers’s factual allegations are not sufficient to demonstrate that at the time

he filed his Complaint, he faced any imminent danger of serious physical harm


                                          -7-
related to the allegations remanded for further proceedings. Meyers claims that he

was verbally threatened with sexual assault, that he was humiliated and injured by

the manner that the officers assisted him onto the scan machine, that Messer, Counts,

and Stallard refused his requests for immediate medical attention, that officers

refused his request to report by telephone the threat of sexual assault, and that Counts

denied him witnesses at his hearing. Meyers’ allegations do not describe multiple

instances of his being physically injured during past anal scan procedures or

otherwise suggest any likelihood that the officers would repeat their actions so as to

place Meyers in imminent risk of serious physical harm. Certainly, mere verbal

threats, embarrassing wardrobe malfunctions, due process violations, and the

inability to make hotline reports do not signal any imminent danger of serious

physical harm.

      Meyers blames some of the officers involved in the July 19 and 20, 2018,

incidents for not getting him emergency medical attention. He does not state facts,

however, showing that his alleged injuries appeared serious or painful to these non-

medical officials so as to put them on notice that immediate care was warranted. An

inmate alleging a constitutional claim regarding medical care must establish that his

medical condition was objectively serious — that is, “one that has been diagnosed

by a physician as mandating treatment or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.” Iko v. Shreve, 535


                                          -8-
F.3d 225, 241 (4th Cir. 2008) (citation omitted). He must also show that the

defendant knew of and disregarded an excessive risk to the inmate’s health or safety.

Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014). Meyers fails to make either

of these showings. Moreover, Meyers’ allegations indicate that he had other means

to seek prompt medical care after the scan and the hearing — by asking a nurse

passing out medications or requesting to see a nurse, which he did on July 24, 2018,

well before he filed this action. Thus, I cannot find that Meyers was in imminent

danger related to the scan machine incident or the disciplinary hearing based on a

lack of access to medical attention.

       Meyers’ assertions that multiple administrators and supervisory officials have

somehow enforced or caused these or similar events are merely speculative and

conclusory. Thus, these allegations are insufficient to support a finding of imminent

danger of serious physical harm under § 1915(g). Furthermore, court records

indicate that by September 25, 2018, Meyers had been approved for transfer to a

different VDOC facility, away from the officials who were involved in the incidents

on July 19 and 20, 2018, at Red Onion. He is currently confined at another VDOC

facility.

       Because of Meyers’ three strikesc status under § 1915(g) and his failure to

show that he is in imminent danger of physical harm related to his remaining claims,

I find no justification for allowing him to amend the complaint to name appropriate


                                         -9-
defendants to those claims. Rather, I will summarily dismiss the action without

prejudice, pursuant to 28 U.S.C. § 1915(e)(2)(b), based on his failure to state a claim

upon which relief could be granted against any of the defendants he has named in

the caption of the Complaint. Dismissal without prejudice leaves Meyers free to

refile his claims in a new and separate civil action, provided that he prepays the $400

filing costs.

       A separate Final Order will be entered herewith.

                                                DATED: October 18, 2019

                                                /s/ James P. Jones
                                                United States District Judge




                                         -10-
